Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter. 
Claim 17 recites a “storage medium”. However, the specification as originally filed does not explicitly define the storage medium.
The broadest reasonable interpretation of a claim drawn to a storage medium (also called computer readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The examiner’s suggestion is to replace "storage medium" with "non-transitory storage medium" in the claim 17 to make the claimed invention statutory.

References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Akatsuka, US 20200394599 A1, published on 2020-12-17, filed on 2018-11-14, hereinafter Akatsuka.
Hsiao et al., "P‐113: Processing Technology and Application of a Bar Display based on TFT‐LCDs." In SID Symposium Digest of Technical Papers, vol. 48, no. 1, pp. 1682-1685. 2017, hereinafter Hsiao.  
Sada et al., US 7609855 B2, published on 2009-10-27, hereinafter Sada.
Cantrell et al., US 20190236530 A1, published on 2019-08-01, effectively filed on 2018-01-31, hereinafter Cantrell.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9, 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka in view of Hsiao.
Regarding claim 1, Akatsuka discloses a method for determining a placement region of an item, (Akatsuka: Fig. 16) the method comprising: 
acquiring position information of an electronic identification at a Akatsuka: 22 in Fig. 1, S4 in Fig. 16, and Figs. 7 and 13. “[0114] … a positional relation of product area images in the image of product display shelves.” Here, the claimed “electronic identification” is interpreted as the disclosed product area image or product name (Fig. 13) or product ID (Fig. 7). “[0030] … In a case in which the imaging/display device 20 is configured as one terminal, an imaging person can check whether there is an error in the planogram information generated through image recognition by referring to a display screen while imaging product display shelves.” “[0086] As illustrated in FIG. 13, the display unit 16 displays an image of product display shelves PM4 on the display 22 and displays information UI1 relating to recognition results of products for product area images and validity of the recognition on the display 22.”) and 
determining the placement region of the item according to the position information and a preset mapping relationship. (Akatsuka: S4 in Fig. 16. “[0114] In Step S4, the planogram analyzing unit 14 acquires planogram data that is information relating to arrangement of products on each of product display shelves on the basis of a result of recognition of products using the product recognizing unit 13 in Step S3 and a positional relation of product area images in the image of product display shelves.” Here, the claimed “placement region of the item” is interpreted as the disclosed “arrangement of products on each of product display shelves”. The claimed “preset mapping relationship” is the mapping between the acquired image of product display shelves and actual product display shelves. “[0059] Then, the planogram analyzing unit 14 acquires planogram data on the basis of a positional relation between the position of a shelf board acquired from the image of product display shelves and the position of a product area image detected by the detection unit and information of products represented by a product area image recognized by the product recognizing unit 13. FIG. 7 is a diagram illustrating an example of planogram data acquired by the planogram analyzing unit 14. As illustrated in FIG. 7, the planogram data includes information of a serial number, a shelf board number, a shelf position, a product ID, the number of faces, and the number of stacking stages in association with each other. The serial number is information used for identifying a product display shelf. The shelf board number is information used for identifying a shelf board in a product display shelf and, for example, numbers are assigned from a lower stage to an upper stage. The shelf position is information used for identifying a position of one shelf board in the horizontal direction, and, for example, numbers are assigned from the left side to the right side in a product display shelf image.” In other words, in the above examples, the acquired shelf board number in Fig. 7 is mapped to “a shelf board in a product display shelf” and the acquired shelf position number in Fig. 7 is mapped to “a position of one shelf board in the horizontal direction” according to a preset mapping relationship. See Figs. 8-9 and related discussions. For example, “[0061] … As illustrated in FIG. 8, an image PM2 of a product display shelf includes product area images mp11 to mp17 of products arranged at shelf positions 1 to 7 on a certain shelf.”)
Akatsuka does not disclose explicitly a bar display screen. 
But Hsiao teaches, in the analogous art, a bar display screen. (Hsiao: Abstract, section 1 and Fig. 1. A bar display screen is used for retail business, commercial, and government application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akatsuka’s disclosure with Hsiao’s teachings by combining the method for determining a placement region of an item (from Akatsuka) with the technique of a bar display screen (from Hsiao) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for determining a placement region of an item would still work in the way according to Akatsuka and the technique of a bar display screen would continue to function as taught by Hsiao. In fact, the inclusion of Hsiao's technique of a bar display screen would provide a practical and/or alternative implementation of the method for determining a placement region of an item by displaying acquired image(s) of product display shelves on a bar display screen to facilitate the viewing of the acquired image(s). 
Therefore, it would have been obvious to combine Akatsuka with Hsiao to obtain the invention as specified in claim 1. 
Regarding claim 3, Akatsuka {modified by Hsiao} discloses the method according to claim 1, wherein the preset mapping relationship comprises: 
a mapping relationship between the position information of the electronic identification and a first region at the bar display screen, and a mapping relationship between the first region at the bar display screen and the placement region of the item, wherein the first region indicates a specific position of the electronic identification at the bar display screen; or, 
a mapping relationship between the position information of the electronic identification and the placement region of the item. (Akatsuka: Figs. 7-9, S4 in Fig. 16, and [0059, 0061, 0114]. As discussed above regarding claim 1, the position information of the product area image (i.e., the claimed “electronic identification”) is mapped to “a shelf board in a product display shelf” and “a position of one shelf board in the horizontal direction” (the claimed “placement region”).)
Regarding claim 4, Akatsuka {modified by Hsiao} discloses the method according to claim 1, further comprising: 
updating, when a change in the position information of the electronic identification is detected, the position information of the changed electronic identification; (Akatsuka: S6-S8 in Fig. 16 and [0084-0088, 0115-0117]. As shown in Fig. 13, “for a product area image mp21”, the position information for the product name N21 is detected as changed since the validity of the product as N21 is low and updating position information is done by the correction unit 17 in S8 to correct “the product recognized by the product recognizing unit 13 as a product represented by one product area image in Step S3 on the basis of the information relating to the validity determined by the determination unit 15 in Step S6.” [0117]. ) and 
determining the placement region of the item corresponding to the changed electronic identification. (Akatsuka: S3-S4 in Fig. 16 and [0117]. As discussed above with regard to S8 in Fig. 16, since “the product recognized by the product recognizing unit 13 as a product represented by one product area image in Step S3 on the basis of the information relating to the validity determined by the determination unit 15 in Step S6” is corrected by the correction unit 17 in S8, the placement region determined in S4 (following S3) as discussed in claim 1 is also changed for the corrected product. )
Regarding claim 5, Akatsuka {modified by Hsiao} discloses the method according to claim 4, wherein, after determining the placement region of the item corresponding to the changed electronic identification, the method further comprises: resetting a display region and a display content of the electronic identification at the bar display screen according to the placement region of the item corresponding to the changed electronic identification and item information corresponding to the changed electronic identification, and displaying the updated electronic identification at the bar display screen. (Akatsuka: S10 in Fig. 16. “[0119] In Step S10, the generation unit 18 generates planogram information. More specifically, the generation unit 18 generates planogram information on which correction for a product recognized in Step S8 is reflected.” “[0103] … In this embodiment, the generation unit 18 generates planogram information on which a correction of the result of recognition of a product area image using the correction unit 17 is reflected. The generation unit 18 can output the generated planogram information to a predetermined storage means. In addition, the generation unit 18 may display the generated planogram information on the display 22.”)
Regarding claim 6, Akatsuka {modified by Hsiao} discloses the method according to claim 5, wherein the item information comprises any one of an item name, an item price, an item picture, advertisement information or any combination thereof. (Akatsuka: Figs. 5, 7-8 and 13. [0052])
Regarding claim 7, Akatsuka {modified by Hsiao} discloses the method according to claim 1, further comprising: comparing information of an actual placement region of the item with the placement region of the item to judge whether the two are consistent with each other; if the information of the actual placement region of the item is consistent with the placement region of the item, determining that the placement region of the item is correct, otherwise, determining that the placement region of the item is wrong. (Akatsuka: S6-S8 in Fig. 16 and [0114-0117]. Comparing action is interpreted as the action of determining validity.)
Claims 9 and 11-15 are the device (Akatsuka: Fig. 2, [0035, 0044]) claims, respectively, corresponding to the method claims 1 and 3-7. Therefore, since claims 9 and 11-15 are similar in scope to claims 1 and 3-7, claims 9 and 11-15 are rejected on the same grounds as claims 1 and 3-7.
Claims 17-18 are the storage medium (Akatsuka: Fig. 2, [0039-0040]) and electronic device (Akatsuka: Fig. 2, [0036-0038]) claims, respectively, corresponding to the method claim 1. Therefore, since claims 17-18 are similar in scope to claim 1, claims 17-18 are rejected on the same grounds as claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka {modified by Hsiao} as applied to claims 1 and 9 respectively as discussed above, and further in view of Sada.
Regarding claim 2, which depends on claim 1, Akatsuka {modified by Hsiao} discloses the position information comprising relative positions between products on a shelf (Akatsuka: e.g., Figs. 7-8 and 13) but does not disclose explicitly a distance between same-side endpoint positions of adjacent electronic identifications, or a distance between center positions of the adjacent electronic identifications. However, using the distance between objects’ center positions in position information determination is well known and commonly practiced in the image processing art as evidenced by the prior art of Sada. (Sada: “the distance between two objects' center is less than certain threshold” (col. 4, lines 38-39).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akatsuka {modified by Hsiao}’s disclosure with Sada’s teachings by combining the method for determining a placement region of an item (from Akatsuka {modified by Hsiao}) with the technique of using the distance between objects’ center positions in position information determination (from Sada) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for determining a placement region of an item would still work in the way according to Akatsuka {modified by Hsiao} and the technique of using the distance between objects’ center positions in position information determination would continue to function as taught by Sada. In fact, the inclusion of Sada's technique of using the distance between objects’ center positions in position information determination would provide a practical and/or alternative implementation of the method for determining a placement region of an item by providing the distance between objects’ center positions in the position information. 
Therefore, it would have been obvious to combine Akatsuka {modified by Hsiao} with Sada to obtain the invention as specified in claim 2. 
Claim 10 is the device (Akatsuka: Fig. 2, [0035, 0044]) claim corresponding to the method claim 2. Therefore, since claim 10 is similar in scope to claim 2, claim 10 is rejected on the same grounds as claim 2.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akatsuka {modified by Hsiao} as applied to claims 7 and 15 respectively as discussed above, and further in view of Cantrell.
Regarding claim 8, which depends on claim 7, Akatsuka {modified by Hsiao} does not disclose explicitly but Cantrell teaches, in the analogous art, controlling a camera device to perform image extraction to acquire the information of the actual placement region of the item. (Cantrell: Fig. 1, [0006, 0014, 0019, 0024, 0029]. A high resolution camera is controlled to perform the claimed image extraction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akatsuka {modified by Hsiao}’s disclosure with Cantrell’s teachings by combining the method for determining a placement region of an item (from Akatsuka {modified by Hsiao}) with the technique of controlling a camera to perform image extraction to acquire the information of the actual placement region of the item (from Cantrell) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for determining a placement region of an item would still work in the way according to Akatsuka {modified by Hsiao} and the technique of controlling a camera to perform image extraction to acquire the information of the actual placement region of the item would continue to function as taught by Cantrell. In fact, the inclusion of Cantrell's technique of controlling a camera to perform image extraction to acquire the information of the actual placement region of the item would provide a practical and/or alternative implementation of the method for determining a placement region of an item by providing more accurate image extraction to acquire the information of the actual placement region of the item. 
Therefore, it would have been obvious to combine Akatsuka {modified by Hsiao} with Cantrell to obtain the invention as specified in claim 8. 
Claim 16 is the device (Akatsuka: Fig. 2, [0035, 0044]) claim corresponding to the method claim 8. Therefore, since claim 16 is similar in scope to claim 8, claim 16 is rejected on the same grounds as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirai (US 20080122939 A1): This invention improves the operability of an apparatus when the user focuses on the target object to obtain an image with an appropriate image quality. An image capturing apparatus includes an object detection unit, which detects an object from an image based on a signal output from an image sensor, a display unit which displays a marker corresponding to the position of the object detected by the object detection unit, and a change unit which changes the position of the marker displayed on the display unit. The change unit moves the marker to the position of an object detected by the object detection unit, that is different from the current position of the marker displayed on the display unit. (Abstract)
Schwartz (US 20170178060 A1): Methods and systems for planogram matching are described. The methods include capturing an image, processing the image to identify a product based on a symbolic identifier, receiving a planogram, identifying a region of a planogram based on a linear grouping, determining a geometrically consistent match between the product and a sample product included in the region of the planogram, and determining an alignment between the region of the planogram and a corresponding region of the image that includes the product. The methods may further include determining a location in the corresponding region that does not include an expected product based on the planogram. (Abstract)

    PNG
    media_image1.png
    586
    414
    media_image1.png
    Greyscale

Shah et al. (US 20170193434 A1): [0102] In one implementation, the computer system compares the 2D map generated directly to a product position database to detect deviations of real product stocking from stocking specification defined in the product position database. Alternatively, the computer system can: estimate a slot region for each product identified in the image; extract an approximate width, height, and position of each slot region identified in the image; match slots defined in the product position database (or planogram, slot index, etc.) to slot regions identified in the image; and then compare product data tagged to each identified slot region in the image to stocking requirements written to corresponding slots in the product position database to detect deviations from these stocking requirements.

    PNG
    media_image2.png
    289
    477
    media_image2.png
    Greyscale

Masters et al. (US 9665960 B1): Embodiments of systems and processes described herein can facilitate a user locating an item by processing an image of a physical area and/or set of items and annotating the image to identify a location of the item in the image that corresponds to a location of the item in the physical area. Generally, the physical area refers to a real-world location, such as a location at a user's house or office (e.g., a closet, a drawer, a floor of a room, etc.). Although this disclosure primarily focuses on finding items in physical areas or locations, it should be understood that embodiments disclosed herein can be applied to locating items in an image, or in a digital or electronic location. For instance, an image can be captured of a picture in a book or of something displayed on a screen (e.g., a screen capture). Thus, in some embodiments, the image can be annotated to help a user locate an item in the picture of the book or in the content displayed on the screen. (col. 2, lines 22-48)

    PNG
    media_image3.png
    541
    311
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669